Citation Nr: 0610006	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

3.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for bilateral flat 
feet, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1985.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which granted service connection for 
PTSD and rated it as 50 percent disabling.

This case also arises from a July 2003 rating decision that 
denied increased evaluations for diabetes mellitus and 
bilateral flat feet.  Correspondence received in March 2004 
constitutes a Notice of Disagreement with these denials.  It 
was received within one year of the date of notice of the 
rating decision.  38 C.F.R. § 20.302 (2005).  The veteran 
specifically referred to these increased evaluation claims 
and his language can reasonably be construed as disagreement 
with their denials.  38 C.F.R. § 20.201 (2005).  Accordingly, 
the claims for increased evaluations for diabetes mellitus 
and bilateral flat feet are still on appeal and the veteran 
should be provided a statement of the case (SOC) regarding 
them.  Manlincon v. West, 12 Vet. App. 238 (1999).

This case also arises from a July 2004 rating decision that 
denied a TDIU.  Correspondence from the veteran received in 
July 2004 constitutes a Notice of Disagreement with this 
denial.  It was received within one year of the date of 
notice of the rating decision.  38 C.F.R. § 20.302 (2005).  
The veteran specifically referred to the TDIU claim and his 
language can reasonably be construed as disagreement with its 
denial.  38 C.F.R. § 20.201 (2005).  Accordingly, the claim 
for a TDIU is still on appeal and the veteran should be 
provided a SOC regarding it.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Correspondence from the veteran received in October 2005 
indicates that he believes he has claims pending for direct 
and/or secondary service connection for hypertension, a back 
condition, and a bilateral knee condition.  

These claims are not before the Board.  The veteran failed to 
submit a timely substantive appeal with a January 2005 
statement of the case addressing them.  38 C.F.R. § 20.302(b) 
(2005).  The Board refers correspondence from the veteran 
received in October 2005, which does not constitute a timely 
substantive appeal, to the RO as a new claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record does not reflect that an SOC has been issued on 
the issues of entitlement to increased evaluations for 
diabetes mellitus and bilateral flat feet or entitlement to a 
TDIU.  As the veteran has entered notices of disagreement, 
and has not otherwise withdrawn these issues in writing, the 
Board is required to remand the claim to the RO for the 
issuance of an SOC.  Manlincon, supra.  

In addition, in July 2004 correspondence the veteran stated 
that additional treatment records existed at the Beaumont VA 
Outpatient Clinic (VAOPC) that had not been obtained.  In 
October 2005, the veteran submitted a VA Discharge 
Instructions sheet for inpatient psychiatric treatment during 
May and June 2005 at a VA Medical Center (VAMC) in Little 
Rock, Arkansas.  The claims file does not contain the 
additional Beaumont VAOPC records, the actual in-patient 
treatment records from the May and June 2005 hospitalization 
at the Little Rock VAMC, or any documentation that VA 
attempted to obtain these records.  VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) 
(2005).

In addition, there are also heightened obligations to assure 
that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with an SOC regarding the 
issues of entitlement to increased 
evaluations for diabetes mellitus and 
bilateral flat feet and entitlement to a 
TDIU.  The RO should provide the veteran 
the appropriate amount of time in which 
to submit a substantive appeal.  If the 
veteran perfects his appeal of the 
issues, the appeal should be returned to 
the Board, if otherwise in order.

2.  After obtaining any necessary 
authorization, obtain copies of all 
medical records located at the Beaumont 
VAOPC, and all treatment records 
pertaining to the veteran's May and June 
2005 hospitalization at the Little Rock 
VAMC, which have not been previously 
secured.

3.  Readjudicate the veteran's claim for 
an increased initial evaluation for PTSD 
in excess of 50 percent.  If any part of 
this decision is adverse to the veteran, 
he should be provided an SSOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


